Davis, C. J.
This action was instituted by appellee against appellant, before a justice of the peace, to recover the penalty prescribed for the violation of an ordinance of said town. Judgment was there rendered against appellant for two dollars, the amount of the penalty specified in the ordinance, for the offense charged, from which he appealed to the circuit court, where, on trial by a jury, verdict was returned against him for two dollars, *333on which judgment was pronounced, from which appellant attempted to prosecute this appeal. No question involving the validity of the ordinance has been raised. The only questions sought to be presented in this court relate to the sufficiency of the complaint and to the evidence. It is insisted that the evidence does not sustain the verdict.
Filed April 27, 1894.
This is a civil action. The amount in controversy is less than fifty dollars, and there is no appeal. City of Greensburgh v. Corwin, 58 Ind. 518; R. S. 1894, sections 644 and 1336; Bosworth v. Wayne Pike Co., 101 Ind. 175; Dailey v. City of Indianapolis, 53 Ind. 483; Hardenbrook v. Town of Ligonier, 95 Ind. 70.
The appeal is, therefore, dismissed.